UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): April 10, 2008 HuntMountain Resources, Ltd (Exact Name of Registrant as Specified in its Charter) Washington 001-01428 68-0612191 (State or other jurisdiction of incorporation) (Commission FileNumber) (IRS Employer Identification No.) 1611 N. Molter Road, Ste. 201, Liberty Lake, WA 99019 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (509) 892-5287 (Former Name or Former Address if Changed Since Last Report) Check the appropriate box below if the Form 8K fining is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) £Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) £Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SEC 873(6-04)Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. ITEM5.02 Departure of Directors or Certain Officers; Election of Directors, Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 10, 2008 the Board of Directors approved an increase in the size of the Board from seven to eight members and appointed Darrick Hunt as a Director to fill the vacancy caused by the increase in the size of the Board. Darrick Hunt, age 30, a certified public accountant is graduated from Gonzaga Untiversity. Mr. Hunt has been employed by Huntwood Industries since 1999. Since 2006 he has been the Chief Financial Officer of Huntwood Industries and prior to that time served as the company’s controller. Darrick Hunt is the son of Tim Hunt, the President, Chairman and a Director of the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated April 16, 2008 HUNTMOUNTAIN RESOURCES By /s/ Tim Hunt Tim Hunt, President
